--------------------------------------------------------------------------------

 


(Local Currency-Single Jurisdiction)
Exhibit 10.22



ISDA
International Swap Dealers Association, Inc.
 


MASTER AGREEMENT


Dated as of : March 16, 2006


KeyBank National Association
and
Hartman REIT Operating Partnership,
L.P. and Hartman REIT Operating
Partnership III LP
 



 
have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.


Accordingly, the parties agree as follows:-


1.
Interpretation

 
(a)    Definitions. The terms defined in Section 12 and in the Schedule will
have the meanings therein specified for the purpose of this Master Agreement.
 
(b)    Inconsistency. In the event of any inconsistency between the provisions
of the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.
 
(c)    Single Agreement. All Transactions are entered into in reliance on the
fact that this Master Agreement and all Confirmations form a single agreement
between the parties (collectively referred to as this “Agreement”), and the
parties would not otherwise enter into any Transactions.
 
2.
Obligations

 
(a)    General Conditions.
 

 
(i)
Each party will make each payment or delivery specified in each Confirmation to
be made by it, subject to the other provisions of this Agreement.

 

 
(ii)
Payments under this Agreement will be made on the due date for value on that
date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

 



--------------------------------------------------------------------------------




 
 

 
(iii)
Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.

 
(b)    Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.
 
(c)    Netting. If on any date amounts would otherwise be payable:-
 

 
(i)
in the same currency; and

 

 
(ii)
in respect of the same Transaction

 
by each party to the other, then, on such date, each party's obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.
 
The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of branches or offices through which the parties make
and receive payments or deliveries.
 
(d)    Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.
 


2

--------------------------------------------------------------------------------




3.    Representations
 
Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered
into) that:-
 
(a)    Basic Representations.
 

 
(i)
Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

 

 
(ii)
Powers. It has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
any other documentation relating to this Agreement that it is required by this
Agreement to deliver and to perform its obligations under this Agreement and any
obligations it has under any Credit Support Document to which it is a party and
has taken all necessary action to authorise such execution, delivery and
performance;

 

 
(iii)
No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

 

 
(iv)
Consents. All governmental and other consents that are required to have been
obtained by it with respect to this Agreement or any Credit Support Document to
which it is a party have been obtained and are in full force and effect and all
conditions of any such consents have been complied with; and

 

 
(v)
Obligations Binding. Its obligations under this Agreement and any Credit Support
Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 
(b)    Absence of Certain Events. No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party_
 
(c)    Absence of Litigation. There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.
 


3

--------------------------------------------------------------------------------




(d)    Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.
 
4.
Agreements

 
Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:-
 
(a)    Furnish Specified Information. It will deliver to the other party any
forms, documents or certificates specified in the Schedule or any Confirmation
by the date specified in the Schedule or such Confirmation or, if none is
specified, as soon as reasonably practicable.
 
(b)    Maintain Authorisations. It will use all reasonable efforts to maintain
in full force and effect all consents of any governmental or other authority
that are required to be obtained by it with respect to this Agreement or any
Credit Support Document to which it is a party and will use all reasonable
efforts to obtain any that may become necessary in the future.
 
(c)    Comply with Laws. it will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.
 
5.
Events of Default and Termination Events

 
(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
'Event of Default') with respect to such party:
 

 
(i)
Failure to Pay or Deliver. Failure by the party to make, when due, any payment
under this Agreement or delivery under Section 2(a)(i) or 2(d) required to be
made by it if such failure is not remedied on or before the third Local Business
Day after notice of such failure is given to the party;

 

 
(ii)
Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(d) or to give notice of a
Termination Event) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;

 

 
(iii)
Credit Support Default.

 

 
(1)
Failure by the party or any Credit Support Provider of such party to comply with
or perform any agreement or obligation to be complied with or performed by it in
accordance with any Credit Support Document if such failure is continuing after
any applicable grace period has elapsed;

 


4

--------------------------------------------------------------------------------





 
(2)
the expiration or termination of such Credit Support Document or the failing or
ceasing of such Credit Support Document to be in full force and effect for the
purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

 

 
(3)
the party or such Credit Support Provider disaffirms, disclaims, repudiates or
rejects, in whole or in part, or challenges the validity of, such Credit Support
Document.

 

 
(iv)
Misrepresentation. A representation made or repeated or deemed to have been made
or repeated by the party or any Credit Support Provider of such party in this
Agreement or any Credit Support Document proves to have been incorrect or
misleading in any material respect when made or repeated or deemed to have been
made or repeated;

 

 
(v)
Default under Specified Transaction. The party, any Credit Support Provider of
such party or any applicable Specified Entity of such party (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);

 

 
(vi)
Cross Default. If “Cross Default' is specified in the Schedule as applying to
the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however described) in respect of such party,
any Credit Support Provider of such party or any applicable Specified Entity of
such party under one or more agreements or instruments relating to Specified
Indebtedness of any of them (individually or collectively) in an aggregate
amount of not less than the applicable Threshold Amount (as specified in the
Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments, before it would otherwise have been due and payable
or (2) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments on the due
date thereof in an aggregate amount of not less than the applicable Threshold
Amount under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period);

 


5

--------------------------------------------------------------------------------





 
(vii)
Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:-

 

 
(1)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);
(2) becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due; (3) makes a
general assignment, arrangement or composition with or for the benefit of its
creditors; (4) institutes or has instituted against it a proceeding seeking a
judgment of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditors' rights, or a petition
is presented for its winding-up or liquidation, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition (A) results in a judgment of insolvency or bankruptcy or the entry of
an order for relief or the making of an order for its winding-up or liquidation
or (B) is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof, (5) has a resolution passed for
its winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (6) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (7) has a secured party take possession of all or substantially
all its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case within 30 days
thereafter, (8) causes or is subject to any event with respect to it which,
under the applicable laws of any jurisdiction, has an analogous effect to any of
the events specified in clauses (1) to (7) (inclusive); or (9) takes any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the foregoing acts; or

 

 
(viii)
Merger Without Assumption. The party or any Credit Support Provider of such
party consolidates or amalgamates with, or merges with or into, or transfers all
or substantially all its assets to, another entity and, at the time of such
consolidation, amalgamation, merger or transfer:--

 

 
(1)
the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

 


6

--------------------------------------------------------------------------------





 
(2)
the benefits of any Credit Support Document fail to extend (without the consent
of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

 
(b)    Termination Events. The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any event specified below constitutes an Illegality if
the event is specified in (i) below, and, if specified to be applicable, a
Credit Event Upon Merger if the event is specified pursuant to (ii) below or an
Additional Termination Event if the event is specified pursuant to (iii) below:-
 

 
(i)
Illegality. Due to the adoption of, or any change in, any applicable law after
the date on which a Transaction is entered into, or due to the promulgation of,
or any change in, the interpretation by any court, tribunal or regulatory
authority with competent jurisdiction of any applicable law after such date, it
becomes unlawful (other than as a result of a breach by the party of Section
4(b)) for such party (which will be the Affected Party):-

 

 
(1)
to perform any absolute or contingent obligation to make a payment or delivery
or to receive a payment or delivery in respect of such Transaction or to comply
with any other material provision of this Agreement relating to such
Transaction; or

 

 
(2)
to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;

 

 
(ii)
Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in Section
5(a)(viii) but the creditworthiness of the resulting, surviving or transferee
entity is materially weaker than that of X, such Credit Support Provider or such
Specified Entity, as the case may be, immediately prior to such action (and, in
such event, X or its successor or transferee, as appropriate, will be the
Affected Party); or

 

 
(iii)
Additional Termination Event. if any “Additional Termination Event' is specified
in the Schedule or any Confirmation as applying, the occurrence of such event
(and, in such event, the Affected Party or Affected Parties shall be as
specified for such Additional Termination Event in the Schedule or such
Confirmation).

 
(c)    Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.
 


7

--------------------------------------------------------------------------------




6.    Early Termination
 
(a)    Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the 'Non-defaulting Party') may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5 (a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).
 
(b)    Right to Terminate Following Termination Event
 

 
(i)
Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.

 

 
(ii)
Two Affected Parties. If an Illegality under Section 5(b)(i)(1) occurs and there
are two Affected Parties, each party will use all reasonable efforts to reach
agreement within 30 days after notice thereof is given under Section 6(b)(i) on
action to avoid that Termination Event.

 

 
(iii)
Right to Terminate. If:

 

 
(1)
an agreement under Section 6(b)(ii) has not been effected with respect to all
Affected Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

 

 
(2)
an illegality other than that referred to in Section 6(b)(ii), a Credit Event
Upon Merger or an Additional Termination Event occurs,

 
either party in the case of an illegality, any Affected Party in the case of an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.
 


8

--------------------------------------------------------------------------------




(c)    Effect of Designation.
 

 
(i)
If notice designating an Early Termination Date is given under Section 6(a) or
(b), the Early Termination Date will occur on the date so designated, whether or
not the relevant Event of Default or Termination Event is then continuing.

 

 
(ii)
Upon the occurrence or effective designation of an Early Termination Date, no
further payments or deliveries under Section 2(a)(i) or 2(d) in respect of the
Terminated Transactions will be required to be made, but without prejudice to
the other provisions of this Agreement. The amount, if any, payable in respect
of an Early Termination Date shall be determined pursuant to Section 6(e).

 
(d)    Calculations.
 

 
(i)
Statement. On or as soon as reasonably practicable following the occurrence of
an Early Termination Date, each party will make the calculations on its part, if
any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.

 

 
(ii)
Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment), from (and including) the relevant Early Termination Date to (but
excluding) the date such amount is paid, at the Applicable Rate. Such interest
will be calculated on the basis of daily compounding and the actual number of
days elapsed.

 
(e)    Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties' election in the Schedule
of a payment measure, either 'Market Quotation” or 'Loss', and a payment method,
either the “First Method” or the “Second Method”. if the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.
 

 
(i)
Events of Default. If the Early Termination results from an Event of Default:---

 


9

--------------------------------------------------------------------------------





 
(1)
First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the Unpaid
Amounts owing to the Non-defaulting Party over (B) the Unpaid Amounts owing to
the Defaulting Party.

 

 
(2)
First Method and Loss. If the First Method and Loss apply, the Defaulting Party
will pay to the Non-defaulting Party, if a positive number, the Non-defaulting
Party's Loss in respect of this Agreement.

 

 
(3)
Second Method and Market Quotation. If the Second Method and Market Quotation
apply, an amount will be payable equal to (A) the sum of the Settlement Amount
(determined by the Non-defaulting Party) in respect of the Terminated
Transactions and the Unpaid Amounts owing to the Non-defaulting Party less (B)
the Unpaid Amounts owing to the Defaulting Party. If that amount is a positive
number, the Defaulting Party will pay it to the Non-defaulting party; if it is a
negative number, the Non-defaulting Party will pay the absolute value of that
amount to the Defaulting Party.

 

 
(4)
Second Method and Loss. If the Second Method and Loss apply, an amount will be
payable equal to the Non-defaulting Party's Loss in respect of this Agreement.
If that amount is a positive number, the Defaulting Party will pay it to the
Non-defaulting Party; if it is a negative number, the Non-defaulting Party will
pay the absolute value of that amount to the Defaulting Party.

 

 
(ii)
Termination Events. If the Early Termination Date results from a Termination
Event-

 

 
(1)
One Affected Party. If there is one Affected Party, the amount payable will be
determined in accordance with Section 6(e)(i)(3), if Market Quotation applies,
or Section 6(e)(i)(4), if Loss applies, except that, in either case, references
to the Defaulting Party and to the Non-defaulting Party will be deemed to be
references to the Affected Party and the party which is not the Affected Party,
respectively, and, if Loss applies and fewer than all the Transactions are being
terminated, Loss shall be calculated in respect of all Terminated Transactions.

 

 
(2)
Two Affected Parties. If there are two Affected Parties: -

 

 
(A)
If Market Quotation applies, each party will determine a Settlement Amount in
respect of the Terminated Transactions, and an amount will be payable equal to
(I) the sum of (a) one-half of the difference between the Settlement Amount of
the party with the higher Settlement Amount ('X”) and the Settlement Amount of
the party with the lower Settlement Amount (“Y”) and (b) the Unpaid Amounts
owing to X less (II) the Unpaid Amounts owing to Y; and

 


10

--------------------------------------------------------------------------------






 

 
(B)
If Loss applies, each party will determine its Loss in respect of this Agreement
(or, if fewer than all the Transactions are being terminated, in respect of all
Terminated Transactions) and an amount will be payable equal to one-half of the
difference between the Loss of the party with the higher Loss (“X') and the Loss
of the party with the lower loss (“Y°).

 
If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.
 

 
(iii)
Adjustment for Bankruptcy. In circumstances where an Early Termination Date
occurs because 'Automatic Early Termination' applies in respect of a party, the
amount determined under this Section 6(e) will be subject to such adjustments as
are appropriate and permitted by taw to reflect any payments or deliveries made
by one party to the other under this Agreement (and retained by such other
party) during the period from the relevant Early Termination Date to the date
for payment determined under Section 6(d)(ii).

 

 
(iv)
Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

 
7.
Transfer

 
Neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that -
 
(a)    a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and
 
(b)    a party may make such a transfer of all or any part of its interest in
any amount payable to it from a Defaulting Party under Section 6(e).
 
Any purported transfer that is not in compliance with this Section will be void.
 


11

--------------------------------------------------------------------------------






 
8.
Miscellaneous

 
(a)    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.
 
(b)    Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.
 
(c)    Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.
 
(d)    Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.
 
(e)    Counterparts and Confirmations.
 

 
(i)
This Agreement (and each amendment, modification and waiver in respect of it)
may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

 
(ii)
The parties intend that they are legally bound by the terms of each Transaction
from the moment they agree to those terms (whether orally or otherwise). A
Confirmation shall be entered into as soon as practicable and may be executed
and delivered in counterparts (including by facsimile transmission) or be
created by an exchange of telexes or by an exchange of electronic messages on an
electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

 
(f)    No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.
 
(g)    Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.
 
9.
Expenses

 
A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of pocket expenses, including legal fees,
incurred by such other party by reason of the enforcement and protection of its
rights under this Agreement or any Credit Support Document to which the
Defaulting Party is a party or by reason of the early termination of any
Transaction, including, but not limited to, costs of collection.
 


12

--------------------------------------------------------------------------------






 
10.
Notices

 
(a)    Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:-
 

 
(i)
if in writing and delivered in person or by courier, on the date it is
delivered;

 

 
(ii)
if sent by telex, on the date the recipient's answerback is received;

 

 
(iii)
if sent by facsimile transmission, on the date that transmission is received by
a responsible employee of the recipient in legible form (it being agreed that
the burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender's facsimile machine);

 

 
(iv)
if sent by certified or registered mail (airmail, if overseas) or the equivalent
(return receipt requested), on the date that mail is delivered or its delivery
is attempted; or

 

 
(v)
if sent by electronic messaging system, on the date that electronic message is
received, unless the date of that delivery (or attempted delivery) or that
receipt, as applicable, is not a Local Business Day or that communication is
delivered (or attempted) or received, as applicable, after the close of business
on a Local Business Day, in which case that communication shall be deemed given
and effective on the first following day that is a Local Business Day.

 
(b)    Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.
 
11.
Governing Law and Jurisdiction

 
(a)    Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.
 
(b)    Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably:
 

 
(i)
submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

 


13

--------------------------------------------------------------------------------






 

 
(ii)
waives any objection which it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have any
jurisdiction over such party.

 
Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.
 
(c)    Waiver of Immunities. Each party irrevocably waives, to the fullest
extent permitted by applicable law, with respect to itself and its revenues and
assets (irrespective of their use or intended use), all immunity on the grounds
of sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.
 
12.
Definitions

 
As used in this Agreement:-
 
“Additional Termination Event” has the meaning specified in Section 5(b).
 
“Affected Party” has the meaning specified in Section 5(b).
 
“Affected Transactions” means (a) with respect to any Termination Event
consisting of an illegality, all Transactions affected by the occurrence of such
Termination Event and (b) with respect to any other Termination Event, all
Transactions.
 
“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.
 


14

--------------------------------------------------------------------------------




“Applicable Rate” means:-
 


(a)    in respect of obligations payable or deliverable (or which would have
been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;
 
(b)    in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;
 
(c)    in respect of all other obligations payable or deliverable (or which
would have been but for Section 2(a)(iii)) by a Non-defaulting Party, the
Non-default Rate; and
 
(d)    in all other cases, the Termination Rate.
 
“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.
 
“Credit Event Upon Merger” has the meaning specified in Section 5(b).
 
“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.
 
“Credit Support Provider” has the meaning specified in the Schedule.
 
“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.
 
“Defaulting Party” has the meaning specified in Section 6(a).
 
“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iii).
 
“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.
 
“Illegality” has the meaning specified in Section 5(b).
 
“law” includes any treaty, law, rule or regulation and “lawful” and “unlawful”
will be construed accordingly.
 
“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located, (c) in
relation to any notice or other communication, including notice contemplated
under Section 5(a)(i), in the city specified in the address for notice provided
by the recipient and, in the case of a notice contemplated by Section 2(b), in
the place where the relevant new account is to be located and (d) in relation to
Section 5(a)(v)(2), in the relevant locations for performance with respect to
such Specified Transaction.
 


15

--------------------------------------------------------------------------------






 
“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, an amount that party reasonably
determines in good faith to be its total losses and costs (or gain, in which
case expressed as a negative number) in connection with this Agreement or that
Terminated Transaction or group of Terminated Transactions, as the case may be,
including any loss of bargain, cost of funding or, at the election of such party
but without duplication, loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading position
(or any gain resulting from any of them). Loss includes losses and costs (or
gains) in respect of any payment or delivery required to have been made
(assuming satisfaction of each applicable condition precedent) on or before the
relevant Early Termination Date and not made, except, so as to avoid
duplication, if Section 6(e)(i)(1) or (3) or 6(e)(ii)(2)(A) applies. Loss does
not include a party's legal fees and out-of-pocket expenses referred to under
Section 9. A party will determine its Loss as of the relevant Early Termination
Date, or, if that is not reasonably practicable, as of the earliest date
thereafter as is reasonably practicable. A party may (but need not) determine
its Loss by reference to quotations of relevant rates or prices from one or more
leading dealers in the relevant markets.
 
“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the 'Replacement Transaction') that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date. For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included. The Replacement Transaction would
be subject to such documentation as such party and the Reference Market-maker
may, in good faith, agree. The party making the determination (or its agent)
will request each Reference Market-maker to provide its quotation to the extent
reasonably practicable as of the same day and time (without regard to different
time zones) on or as soon as reasonably practicable after the relevant Early
Termination Date. The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obliged to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values. If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations. For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
Will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.
 


16

--------------------------------------------------------------------------------






 
“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.
 
“Non-defaulting Party” has the meaning specified in Section 6(a).
 
“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.
 
“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.
 
“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.
 
“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:-
 
(a)    the Market Quotations (whether positive or negative) for each Terminated
Transaction or group of Terminated Transactions for which a Market Quotation is
determined; and
 
(b)    such party's Loss (whether positive or negative and without reference to
any Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.
 
“Specified Entity” has the meaning specified in the Schedule.
 
“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.
 
“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.


17

--------------------------------------------------------------------------------




 
“Terminated Transactions” means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination' applies, immediately
before that Early Termination Date).
 
“Termination Event” means Illegality or, if specified to be applicable, a Credit
Event Upon Merger or an Additional Termination Event.
 
“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.
 
“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market value of that which was (or would have been) required to be
delivered as of the originally scheduled date for delivery, in each case
together with (to the extent permitted under applicable law) interest, in the
currency of such amounts, from (and including) the date such amounts or
obligations were or would have been required to have been paid or performed to
(but excluding) such Early Termination Date, at the Applicable Rate. Such
amounts of interest will be calculated on the basis of daily compounding and the
actual number of days elapsed. The fair market value of any obligation referred
to in clause (b) above shall be reasonably determined by the party obliged to
make the determination under Section 6(e) or, if each party is so obliged, it
shall be the average of the fair market values reasonably determined by both
parties.
 


18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.
 


KeyBank National Association
 
Hartman REIT Operating Partnership, L.P.
(Name of Party)
 
(Name of Party)
     
By:
/s/ Thomas J. Simenic
 
By:
Hartman Commercial Properties REIT, its
sole general partner
 
Name:  Thomas J. Simenic
Title: Senior Vice President
Date: March 16, 2006
 
 
   
By:
/s/ Allen R. Hartman
     
Name: Allen R. Hartman
Title: President
Date:
         
Hartman REIT Operating Partnership III LP
         
By:     Hartman REIT Operating Partnership III GP LLC, a Texas limited liability
company, its sole general partner
         
By: Hartman REIT Operating Partnership, L.P., a Delaware limited partnership,
its sole partner
       
By: Hartman Commercial Properties REIT, a Maryland real estate investment trust,
its sole general partner
     
By:
/s/ Allen R. Hartman
   
Allen R. Hartman











19

--------------------------------------------------------------------------------




SCHEDULE TO THE MASTER AGREEMENT


dated as of March 16, 2006


between Key Bank National Association (“Party A”) and Hartman REIT Operating
Partnership, L.P. and Hartman REIT Operating Partnership III LP (“Party B”)


Part 1. Termination Provisions.


(a)    “Specified Entity” means in relation to Party A for the purpose of:


Section 5(a)(v), None 
Section 5(a)(vi), None 
Section 5(a)(vii), None 
Section 5(b)(ii), None 


and in relation to Party B for the purpose of:


Section 5(a)(v), Any current or future Affiliate of Party B 
Section 5(a)(vi), Any current or future Affiliate of Party B 
Section 5(a)(vii), Any current or future Affiliate of Party B 
Section 5(b)(ii), Any current or future Affiliate of Party B 


(b)
“Specified Transaction” will have the meaning specified in Section 12 of this
Agreement.



(c)
The “Cross Default” provisions of Section 5(a)(vi) will apply to Party B.



(d)
“Specified Indebtedness” will have the meaning specified in Section 12 of this
Agreement.



(e)
“Threshold Amount” means $100,000.



(f)
The “Credit Event Upon Merger” provisions of Section 5(b)(ii) will apply to
Party B.



(g)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A or Party B.



(h)
Payments on Early Termination. For purposes of Section 6(e) of this Agreement:

(i)    The Second Method payment method will apply.
(ii)    The Loss payment measure will apply.


(i)
Additional Termination Event: For the purpose of Section 5(b)(iii) of this
Agreement, it shall be an “Additional Termination Event” with Party B being the
Affected Party if (i) the loan or other indebtedness in connection with which a
Transaction is entered into by Party B for the purpose or with the effect of
altering the net combined payment of Party B from a floating to fixed or a fixed
to floating rate basis is repaid, in whole or in part, whether upon acceleration
of principal, at maturity, or otherwise, or for any other reason ceases to be an
obligation of Party B, with or without the consent of Party A, or (ii) any
Credit Support Document expires, terminates, or ceases to be in full force and
effect for the purpose of this Agreement unless this Agreement is expressly
amended in writing to reflect that it is no longer a Credit Support Document
hereunder.



Page 1 of 5

--------------------------------------------------------------------------------






Part 2. Agreement to Deliver Documents.


For the purpose of Section 4(a) of this Agreement, Party B agrees to deliver the
following documents:


(a)
A certificate of an authorized officer of Party B evidencing the necessary
corporate authorizations, resolutions, and approvals with respect to the
execution, delivery and performance of this Agreement, and certifying the names,
true signatures, and authority of the officer(s) signing this Agreement and
executing Transactions hereunder.




(b)
Quarterly and annual financial statements of Party B when requested by Party A.




(c)
IRS Form W-9 of Party B when requested by Party A.



Part 3. Miscellaneous.


(a)    Addresses for Notices: For the purpose of Section 10(a) of this Agreement


Address for notices or communications to Party A:


Address: 127 Public Square, OH—01-27-0405, Cleveland, Ohio 44114-1306 


Attention: Interest Rate Risk Management 


Facsimile No.: (216) 689-4737    Telephone No.: 216-689-5288 


Address for notices or communications to Party B:


Address: 1450 W Sam Houston Pky Suite 100 Houston, TX 77043 


Attention: Terry Henderson 


Facsimile No.: (713) 973-2522    Telephone No.: 713-586-2671 


(b)    Calculation Agent. The Calculation Agent is Party A.
 
Page 2 of 5

--------------------------------------------------------------------------------


 


(c)
Credit Support Document: In relation to Party B, means REVOLVING CREDIT
AGREEMENT among HARTMAN REIT OPERATING PARTNERSHIP, L.P., HARTMAN REIT OPERATING
PARTNERSHIP III LP and OTHER BORROWERS  WHICH MAY BECOME PARTIES TO THIS
AGREEMENT and KEYBANK NATIONAL ASSOCIATION, UNION BANK OF CALIFORNIA, N.A.,
COMPASS BANK, COMERICA BANK AND COMMERCEBANK, N.A. and OTHER LENDERS WHICH MAY
BECOME PARTIES TO THIS AGREEMENT and KEYBANK NATIONAL ASSOCIATION, AS
ADMINISTRATIVE AGENT and UNION BANK OF CALIFORNIA, N.A. AS DOCUMENTATION AGENT
with KEYBANC CAPITAL MARKETS, AS LEAD ARRANGER AND BOOK MANAGER, Dated as of
March 11, 2005; and any guarantee, security agreement, or other document in
effect from time to time that, by its terms, guarantees, secures or otherwise
supports the performance of Party B’s obligations under this Agreement.

 
(d)
Credit Support Provider: Any individual or entity named in a Credit Support
Document who is securing Party B’s full and timely performance of its
obligations to Party A under such documents, including without limitation
guarantors.



(e)
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York without reference to choice of law
doctrine.



(f)
Definitions. Section 12 is modified as follows:



(i) “Default Rate” means Prime +2%.


(g)
Payments.




 
Party A will make payments to Party B by transfer to the account of Party B at
KeyBank National Association (Account Number: Please Provide
____________________).




 
Party B will make payments to Party A by transfer from the account of Party B at
KeyBank National Association (Account Number: Please Provide _______________),
and Party A is irrevocably authorized to debit such account for each such
payment (it being understood that Party B will at all times maintain sufficient
balances in such account for such purposes).



Part 4. Other Provisions.


(a)
Additional Representations. Party B represents to Party A (which representation
will be deemed to be repeated by Party B on each date on which a Transaction is
entered into) that it, or any Credit Support Provider has: (A) if a corporation,
partnership, proprietorship, limited liability company or trust, (1) total
assets exceeding $10,000,000 or (2) a net worth exceeding $1,000,000 and is
entering into the Transaction in connection with the conduct of its business or
to manage the risk associated with an asset or liability owned or incurred in
the conduct of its business, or (B) if an individual, total assets exceeding (1)
$10,000,000 or (2) $5,000,000 and who is entering into the Transaction to manage
the risk associated with an asset owned or liability incurred, or reasonably
likely to be owned or incurred, by the individual.



Page 3 of 5

--------------------------------------------------------------------------------






(b)
Event of Default. Each Party agrees to notify the other party of the occurrence
of any Event of Default or Potential Event of Default immediately upon learning
of the occurrence thereof.



(c)
Disclaimer. In entering into this Agreement:

 
1.
Party B understands that there is no assurance as to the direction in which
interests rates in financial markets may move in the future and that Party A
makes no covenant, representation, or warranty in this regard or in regard to
the suitability of the terms of the Agreement or any Transaction to the
particular needs and financial situation of Party B.

 
2.
Party B has made its own independent, informed decision to enter into this
Agreement and any Transaction.

 
3.
Party B represents, which representation shall be deemed repeated with respect
to and at the time of each Agreement and Transaction, that (A) it has had the
opportunity, independently of Party A and Party A’s affiliates, officers,
employees, and agents, to consult its own financial advisors and has determined
that it is in Party B’s interest to enter into the Agreement and any
Transaction, (B) it is capable of assuming and assumes the risks of any
Transaction and (C) it is capable of assuming and assumes all risks (financial
and otherwise) associated with any Transaction, including but not limited to,
Market Risk (defined as the risk that the Transaction may increase or decrease
in value with a change in, among other things, interest rates or the yield
curve), and Liquidity Risk (defined as the risk that the Transaction cannot be
closed out of or disposed of quickly at or near its value).

 
4.
Party A is not acting as a fiduciary for or advisor to Party B in respect of any
Transaction.

 
5.
Party B is not relying on any communications (written or oral) of Party A as
investment advice or as a recommendation to enter into this Transaction, it
being understood that information and explanations related to the terms and
conditions of this Agreement and any Transaction shall not be considered
investment advice or a recommendation to enter into this Transaction.

 
6.
Party B is capable of assessing the terms, conditions and risks (on its own
behalf or through independent professional advice) of this Agreement and any
Transaction and understands and accepts such terms, conditions and risks.



(d)
Waiver of Jury Trial. Each party hereby irrevocably waives, to the fullest
extent permitted by applicable law, and any and all rights it may have to trial
by jury in respect of any proceedings arising out of or relating to this
Agreement or any Transaction and acknowledges that it and the other party have
been induced to enter into this Agreement by, among other things, these mutual
waivers.



(e)
Set-off. The right to exercise a Set-off against any amount otherwise payable in
respect of an Early Termination Date pursuant to Section 6(e) may be applied
solely at the election of the Non-Defaulting Party in the case of an Event of
Default, and by the party other than the Affected Party in the case of a
Termination Event or Additional Termination Event, whether or not such party is
the payer or payee of an amount determined pursuant to Section 6. If an
obligation is unascertained, such party may in good faith estimate that
obligation and exercise a Set-off in respect of the estimate, subject to the
relevant party accounting to the other party when the obligation becomes
ascertained.



Page 4 of 5

--------------------------------------------------------------------------------






(f)
Small Business Administration Loans. If this Agreement relates to an interest
rate swap on a loan guaranteed by the Small Business Administration, then Party
B acknowledges that the Small Business Administration is not a party to this
Agreement and does not guaranty it. In the event that the Small Business
Administration is called upon to honor its guaranty to Party A, Party B’s debt
will be determined by the terms of the loan, including the variable interest
rate provision.



(g)
USA PATRIOT Act Notice. Party A hereby notified Party B that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L 107-56 (signed into law
October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Party B, which information includes the name and
address of Party B, the Tax-Identification Number, and other information that
will allow Party A to identify Party B in accordance with the Act. 1 



(h)
Termination. Party B acknowledges that upon an early termination of any or all
Transactions or Specified Transactions under this Agreement, monies may be due
and payable by Party B to Party A, or by Party A to Party B.





KeyBank National Association
Hartman REIT Operating Partnership, L.P.
(Name of Party)
(Name of Party)
   
By:  /s/ Thomas J. Simenic
By:       Hartman Commercial Properties REIT,
Name: Thomas J. Simenic
             its sole general partner
Title: Senior Vice President
 
Date: March 16, 2006
By:  /s/ Allen R. Hartman
 
Name: Allen R. Hartman
 
Title: President
 
Date:

 
 
 
 



 
Hartman REIT Operating Partnership III L.P.
      By:     Hartman REIT Operating Partnership III GP LLC,              a
Texas limited liability company, its sole general partner      
By:     Hartman REIT Operating Partnership, L.P.,
 
           a Delaware limited partnership, its sole
 
           partner
     
By:     Hartman Commercial Properties REIT,
 
           a Maryland real estate investment trust,
 
           its sole general partner
         
By:  /s/ Allen R. Hartman
 
       Allen R. Hartman, president


 

--------------------------------------------------------------------------------

1 This provision is included as a means of compliance with the notice
requirements contained in the regulations under the USA PATRIOT ACT.

Page 5 of 5

--------------------------------------------------------------------------------




 